ORDER

PER CURIAM.
The Missouri Department of Corrections appeals from a declaratory judgment entered in the Circuit Court of Cole County declaring that Edward Mitchell’s prior incarceration under the 120-day callback provisions of § 559.115 was not a “previous prison commitment” for purposes of calculating his mandatory minimum prison term under § 558.019 and ordering the Department of Corrections to recalculate his mandatory minimum term. After a thorough review of the evidence, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).